UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52979 Heavy Earth Resources, Inc. (Exact name of registrant as specified in its charter) Florida 75-3160134 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 625 Second Street, #280, San Francisco, CA 94107 (Address of principal executive offices) (Zip Code) (415) 813-5079 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yes o No Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of May 14, 2012, there were 69,376,000 shares of the issuer's $.001 par value common stock issued and outstanding. 1 EXPLANATORY NOTE On May 14, 2011, Heavy Earth Resources, Inc. (the “Registrant”) filed its Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2012 (the “Original Report”). In preparing the Original Report, the Registrant inadvertently checkedthe box on the cover page indicating that it was a shell company as defined in Rule 12b-2 of the Exchange Act when in fact the Registrant was not a shell company. This Amendment No.1 on Form 10-Q/A is being filed solely for the purpose of correcting the shell company disclosure on the cover page of the Original Report. Except as described above, this Amendment No.1 on Form 10-Q/A does not amend or update any information contained in the Original Report to reflect events occurring subsequent to the original filing dates or otherwise. 2 PART II — OTHER INFORMATION Item 6.Exhibits. Certification of Principal Executive Officer, pursuant to Rule13a-14 and 15d-14 of the Securities Exchange Act of 1934 Certification of Principal Financial Officer, pursuant to Rule13a-14 and 15d-14 of the Securities Exchange Act of 1934 Certification of Principal Executive Officer, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 Certification of Principal Financial Officer, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 101.ins XBRL Instance Document * 101.def XBRL Taxonomy Definition Linkbase Document * 101.sch XBRL Taxonomy Schema Document * 101.cal XBRL Taxonomy Calculation Linkbase Document * 101.lab XBRL Taxonomy Label Linkbase Document * 101.pre XBRL Taxonomy Presentation Linkbase Document * * Previously filed in the Registrant's Quarterly Report on Form 10-Q filed on May 14, 2012. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Heavy Earth Resources, Inc., a Florida corporation May 14, 2012 By: /s/ Grant Draper Grant Draper Its: President, Chief Executive Officer and a Director (Principal Executive Officer) May 14, 2012 By: /s/ Anthony Ives Anthony Ives Its: Chief Financial Officer, Chief Operating Officer, and a Director (PrincipalFinancial and AccountingOfficer) 4
